Citation Nr: 1125406	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-18 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1954 to May 1957

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in June 2009.  A statement of the case was issued in March 2010, and a substantive appeal was received in April 2010.  The Veteran appeared at a June 2011 Board video conference hearing at the RO.  A transcript is of record.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is causally related to his active duty service. 

2.  The Veteran's tinnitus is causally related to his active duty service. 


CONCLUSION OF LAW

1.  Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves claims of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

There is evidence of a current hearing loss disability as shown by findings on VA examination in April 2009; and the Veteran is competent to testify as to the ringing in his ears.  The remaining question for consideration is whether there is a link or nexus to his service.  

The Veteran's DD 214 provides that his military occupational specialty was that of an aircraft engine mechanic in service.  In a statement received in July 2008, the Veteran shared that his job required him to climb into the back of an engine vessel while it was running.  At the June 2011 Board video conference hearing, the Veteran testified that he did not wear hearing protection when he worked on aircraft engines in service.  He further testified that he noticed the ringing of his ears while still in service.  

When the Veteran was afforded a VA examination in April 2009, the VA examiner was unable to render an opinion regarding causation without resorting to speculation.  It appears that the basis for this was the fact that no audiological examinations were reported during service.  Only spoken voice testing was accomplished which were reported as 15/15.  The VA examiner noted that such tests were not specific as to frequency ranges.   

Although the service records do not provide sufficient information to affirmatively show hearing loss and/or tinnitus during service, they also do not affirmatively show that there was no hearing loss and/or tinnitus at that time.  The Board is therefore left with a lack of actual contemporaneous medical evidence which clearly addresses the issues.  However, the Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Unless the Board finds that the Veteran's testimony is not credible, an examiner may not ignore that lay evidence and base his/her opinion on the absence of in-service corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Here, the Board finds that the Veteran provided credible testimony at the June 2011 Board video conference hearing.  Although his testimony was offered many years after service, there is nothing, except for such passage of time, which undermines the Veteran's credibility.  The Board believes that under the circumstances of this case the positive evidence must be viewed as being in a state of equipoise with the negative evidence.  The question of a nexus to service must therefore be resolved in the Veteran's favor.  38 U.S.C.A. § 5107.  Service connection for bilateral hearing loss disability and for tinnitus is therefore warranted.  

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in July 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for bilateral hearing loss is warranted.  Entitlement to service connection for tinnitus is warranted.  The appeal is granted as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


